OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR HERNÁNDEZ.
El Centro de Detallistas de' San Juan de Puerto Ribo produjo demanda ante la Sección Ia. de la Corte de Distrito de San Juan, fechada en 10 de mayo del año próximo-pasado, contra las sociedades mercantiles que se mencionan en el título de la acción, y después de varias alegaciones, entre las que -figura como principal un' acuerdo de los comerciantes demandados de 1 de febrero del año citado, comuuicadó a los demandantes por medio de circular, y relativo a que desde el día 1°. de marzo siguiente quedaría establecida por los fir-mantes del acuerdo, la -regla de fijar sus precios para todo artículo cuya venta haya de efectuarse por peso, para cada 45-3597 kilos, equivalente a 100 libras americanas,' concluye con la súplica de que en su día se dicte sentencia declarando que el único sistema a que deben sujetarse las transacciones comerciales en Puerto Rico, es el métrico-decimal, y que el acuerdo de que se deja hecho mérito es ilegal y nulo.
A la anterior demanda opusieron los demandados excep-ción previa por el fundamento de que no aduce hechos bas-tantes para constituir una causa de acción, y esa excepción se sostuvo por la corte, desestimando la acción por senten-cia que copiada a la letra dice así:
"Sentencia. El día doce de octubre de 1910, y en corte abierta, se llamó este pleito a la vista de las excepciones previas de que la de-*885manda no aduce hechos bastantes para constituir una causa de acción, y comparecieron ambas partes por sus abogados, quienes sometieron la cuestión bajo, argumentaciones escritas, que. presentaron. Y la corte, tomando en consideración dichas alegaciones y argumentaciones, declara que la ley está en favor de dicha excepción previa, y por tanto, se sostienfe dicha excepción previa y se desestima la presente acción, con las costas a los demandantes. El secretario librará la correspondiente orden de ejecución. Pronunciada en corte abierta el día cinco de noviembre de 1910. Registrada hoy día siete de los mis-mos mes y año. (Firmado) Pedro de Aldrey,' Juez.”
De haberse interpuesto apelación contra dicha sentencia, no hay mas constancia en él record que el escrito que trans-cribimos a continuación.
• “A los Sres. Hartzell y Rodríguez Serra, E-. S. Paine, Damián Monserrat, y H. F. Hord, Abogados de los demandados en el caso arriba citado. Por la presente se notifica .a Vds. que el demandante en este caso apela para ante el Tribunal Supremo de Puerto Rico de la resolución dictada por la Corte de Distrito de San Juan, en cuanto a las excepciones previas, cuya resolución de fecha 5 de noviembre de 1910 ha sido registrada como séntencia en fecha 1 de noviembre de 1910. Texidor y Cautiño. (Firmado) J. Texidor: Abogados de los demandantes. Notificado 14 noviembre,- 1910, con copia. (Fir-mado) Damián Monserrat. (Firmado) H. F. Hord, por M. A. Borges, Abogados de los demandados. Filed, Secretary’s Office, no-viembre 14, 1910. (Firmado) J. de J. Cavo. Dep. Secretary.” ’
¿Es suficiente esa simple constancia ele autos, que sólo envuelve la notificación ele una apelación a la parte contraria archivada en secretaría, para que este tribunal estime que la apelación ha sido interpuesta y que tiene, por tanto, juris-dicción para el conocimiento de la misma? Opinamos que no.
El artículo 296 del Código de Enjuiciamiento Civil dice lo siguiente:
Artículo 296. Una apelación se interpone entregando al secre-tario de la corte en que fue dictada o registrada la sentencia o pro-videncia apelada, un escrito manifestando que se apela de ella, o de determinada parte de la misma, y presentando idéntica manifestación a la parte contraria o a su abogado.”
*886Es decir, que para que una apelación se entienda perfec-cionada, es necesario que el apelante haya dado debido cum-plimiento a los dos requisitos que dicho artículo determina, o sea (a) la presentación del escrito de apelación al secreta-rio de la corte, y (6) la notificación de ese escrito a la parte contraria o a su abogado. La ley es clara y no cabe acudir a reglas de interpretación. Nosotros no sabemos si la parte apelante en este caso cumplió o nó con las disposiciones de nuestro estatuto, pues, como ya hemos visto, sólo hay cons-tancia en los autos de una notificación del apelante dirigida a los abogados de la parte contraria, al efecto de que apelaba de la resolución dictada por la Corte de Distrito de San Juan, sobre las excepciones previas, para ante este Tribunal Supremo. La cuestión pues, se reduce a determinar si la omi-sión por parte del apelante de incluir en los autos la copia del escrito de apelación que ha debido presentar al secreta-rio de la corte, es una omisión fatal, o si por el contrario po-demos prescindir de ella y resolver la apelación por sus mé-ritos. No hay duda alguna de que la observancia o inobser-vancia de los requisitos que exige un estatuto para que una apelación se entienda perfeccionada, es una cuestión de juris-dicción :
“Los autos deben mostrar afirmativamente un exacto cumplimiento de los requisitos estatutorios con respecto a la presentación y noti-ficación del éscrito de apelación; y la notificación del escrito de ape-lación, o de la citación en un recurso por causa de error, a la parte contraria, o a su abogado, y al secretario de la corte sentenciadora, son hechos jurisdiccionales. ’ ’
2 Cyc., 1028.
Es un principio sentado por este tribunal, de acuerdo con la jurisprudencia de los más altos tribunales de los Estados de la Unión, que los estatutos que regulan la jurisdicción de las cortes, sean éstas de jurisdicción original o de segunda instancia, deben ser rigurosamente interpretados. (The Bonnie Fruit Co. v. Dávila et al., 2 Dec. P. R., 155.) A este
*887principio dimos aplicación en el caso de Del Valle v. Andreu, resuelto en noviembre 7, 1907, en el qne apesar de existir en los antos nna constancia auténtica de la interposición de la apelación, pnes en la exposición del caso debidamente apro-bada por el juez se consignaba qne Del Valle babía presen-tado en secretaría el escrito de apelación y lo babía notifica-do al abogado de la parte contraria, este tribunal desestimó la apelación por no contener la transcripción copia de dicbo escrito de apelación, dando así nna rigurosa interpretación al precepto estatutorio que regula nuestra jurisdicción de apelación. Igual resolución y por idéntico motivo dictamos en los siguientes casos:
Fernández v. Sucesión Irizarry, 3 Dec. P. R., 17.
Ex Parte Hecht, 3 Dec. P. R., 433.
Ex Parte Franco, resuelto en octubre 16, 1906.
La misma jurisprudencia ba sido establecida por la Corte Suprema de los Estados de Idabo y California, interpretando preceptos estatntorios similares al nuestro, con excepción del requisito referente a la fianza que nuestro Código de Enjui-ciamiento Civil no exige:
“Se interpone una apelación presentando y notificando el escrito de apelación. Ambos requisitos deben existir para que la apelación se entienda perfeccionada.” (Whipley v. Mills, 9 Cal., 641; 2 Idabo, 747.)
“Para que una apelación se entienda establecida, son necesarias tres cosas: (1) la presentación del escrito: (2) su notificación; y (3) la presentación de la fianza. Todos estos pasos hay que darlos dentro del término que fije el estatuto. Si no se dan esos pasos en esa forma, no hay apelación perfeccionada, y este tribunal no tiene jurisdicción del caso.” (Hastings v. Halleck, 10 Cal., 31; 1 Idaho, 369.)
“Estas disposiciones del Código tienen por objeto, asegurar los derechos de las partes y deben cumplirse estrictamente.” (Hastings v. Halleck, supra.)
“Una apelación se interpone presentando al secretario de la corte ’ en que se dicta la orden o sentencia, un escrito expresando que se apela dé la orden o sentencia, o de determinada parte de la misma, y-sir-viendo una copia idéntica de dicho escrito a la parte contraria o a *888su abogado. Este precepto del Código es imperativo y exige que el apelante presente al. secretario y entregue a la parte contraria o, a su abogado el escrito de apelación. La apelación se interpone cumpliendo con los requisitos de la ley que regula la materia, no pudiendo inter-ponerse la apelación si no se cumple con tales requisitos. La juris-dicción depende del cumplimiento de las prescripciones de la ley, debiendo aparecer del récord en apelación dé modo afirmativo que se hizo la éntrega del escrito de apelación a la parte contraria o a su abogado, a fin de conferir a esta corte jurisdicción para conocer de los méritos del caso.” (Adams v. Therson, 34 Idaho, 1095.)
■ Y no puede menos que ser así, pues las regias de proce-dimiento como de carácter público, son obligatorias para to-dos los que intervienen en el juicio, y no es lícito sustituirlas por otras a capricho de las partes. La ley ordena cómo debe interponerse el recurso de apelación y sus preceptos deben ser cumplidos. Cuando no se cumplan como en el presente caso, en que no ha venido en el récord copia del escrito de apelación presentado al secretario • de la corte inferior, sino la notificación del recurso a la parte apelada, el .recurso debe ser desestimado sin oirse, de conformidad con lo que previene el artículo 303 del Código de Enjuiciamiento Civil.
La presentación del escrito de apelación' al secretario de la corte y la notificación del recurso a la parte contraria, son dos requisitos distintos y ambos necesarios para que esta corte adquiera jurisdicción en el caso. No basta llenar el segundo requisito y dar de ello conocimiento al secretario, para que el primer requisito se estime cumplido. Si así opi-náramos, infringiríamos abiertamente la ley y usurparíamos las funciones del poder legislativo, estableciendo, que una ape-lación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o providencia apelada, un escrito dirigido a la otra parte a la que se manifiesta que se apela de la sentencia a providencia, o de determinada parte de la misma. Así quedaría derogado el artículo 296 ya trans-crito del Código de Enjuiciamiento Civil.
Por las razones expuestas, procede se desestime el recurso *889de apelación interpuesto en el presente caso, por carecer este tribunal de jurisdicción para discutirlo y resolverlo- en el fondo. . . .